       Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAURICE BARNAR,

                              Plaintiff,

                  -against-

NEW YORK CITY DEPARTMENT OF                                 20 Civ. 3978 (KPF)
CORRECTION; KISA SMALLS, WARDEN,
NORTH INFIRMARY COMMAND, NEW                              ORDER OF SERVICE
YORK CITY DEPARTMENT OF
CORRECTION; CITY OF NEW YORK; NEW
YORK STATE DIVISION OF PAROLE,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff, currently incarcerated in the North Infirmary Command (NIC)

on Rikers Island, brings this pro se action under 42 U.S.C. § 1983 alleging that

Defendants violated his constitutional rights. By order dated July 21, 2020,

the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP).1

                               STANDARD OF REVIEW

      The Prison Litigation Reform Act requires that federal courts screen

complaints brought by prisoners who seek relief against a governmental entity

or an officer or employee of a governmental entity. See 28 U.S.C. § 1915A(a).

The court must dismiss a prisoner’s IFP complaint, or any portion of the

complaint, that is frivolous or malicious, fails to state a claim upon which relief



1     Prisoners are not exempt from paying the full filing fee even when they have been
      granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
       Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 2 of 12




may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court

lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

      While the law mandates dismissal on any of these grounds, the court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(internal quotation marks and citations omitted) (emphasis in original). But

the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its

limits – to state a claim, pro se pleadings still must comply with Rule 8 of the

Federal Rules of Civil Procedure, which requires a complaint to make a short

and plain statement showing that the pleader is entitled to relief.

      The Supreme Court has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

plausible if the plaintiff pleads enough factual detail to allow the court to draw

the inference that the defendant is liable for the alleged misconduct. In

reviewing the complaint, the court must accept all well-pleaded factual

allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). But it does

not have to accept as true “[t]hreadbare recitals of the elements of a cause of

action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations,



                                          2
        Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 3 of 12




the court must determine whether those facts make it plausible – not merely

possible – that the pleader is entitled to relief. Id.

                                    DISCUSSION

A.    Department of Correction

      Plaintiff’s claims against the New York City Department of Correction

must be dismissed because an agency of the City of New York is not an entity

that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and

proceedings for the recovery of penalties for the violation of any law shall be

brought in the name of the city of New York and not in that of any agency,

except where otherwise provided by law.”); Jenkins v. City of New York, 478

F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F.

Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from

suing a municipal agency.”).

B.    New York State Division of Parole

      Plaintiff’s claims against the New York State Division of Parole must also

be dismissed. “[A]s a general rule, state governments may not be sued in

federal court unless they have waived their Eleventh Amendment immunity, or

unless Congress has abrogated the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The

immunity recognized by the Eleventh Amendment extends beyond the states

themselves to state agents and state instrumentalities that are, effectively,

arms of a state.” Id. New York has not waived its Eleventh Amendment

immunity to suit in federal court, and Congress did not abrogate the states’



                                          3
       Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 4 of 12




immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate

Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).

      Plaintiff’s § 1983 claims against the State of New York are therefore

barred by the Eleventh Amendment and are dismissed.

C.    Rule 21 of the Federal Rules of Civil Procedure

      Plaintiff asserts that in early March 2020, the NIC Respiratory Therapist

confiscated his C-PAP machine and provided him with no alternative treatment

in absence of his C-PAP machine. The Clerk of Court is therefore directed,

under Rule 21 of the Federal Rules of Civil Procedure, to amend the caption of

this action to add “Jane/John Doe, NIC Respiratory Therapist” as a Defendant.

This amendment is without prejudice to any defenses that this Defendant may

wish to assert.

D.    Defendants City of New York and Warden Kisa Smalls

      The Clerk of Court is directed to notify the New York City Department of

Correction and the New York City Law Department of this Order. The Court

requests that the City of New York and Warden Kisa Smalls waive service of

summons.

E.    Jane/John Doe Defendant

      Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from

the district court in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In

the complaint, Plaintiff supplies sufficient information to permit the New York

City Department of Correction to identify the Jane/John Doe NIC Respiratory

Therapist who confiscated Plaintiff’s C-PAP machine in early March 2020. It is



                                        4
         Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 5 of 12




therefore ordered that the New York City Law Department, which is the

attorney for and agent of the New York City Department of Correction, must

ascertain the identity of Jane/John Doe NIC Respiratory Therapist whom

Plaintiff seeks to sue here and the address where this Defendant may be

served. The New York City Law Department must provide this information to

Plaintiff and the Court within 60 days of the date of this Order.

       Within 30 days of receiving this information, Plaintiff must file an

amended complaint naming the Jane/John Doe Defendant. The amended

complaint will replace, not supplement, the original complaint. An amended

complaint form that Plaintiff should complete is attached to this Order. Once

Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order requesting that this Defendant

waive service of summons.

                                   CONCLUSION

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff,

together with an information package.

       The Court dismisses Plaintiff’s claims against the Department of

Correction and the New York State Division of Parole. See 28 U.S.C. §

1915(e)(2)(B)(ii), (iii).

       The Clerk of Court is directed to add “Jane/John Doe, NIC Respiratory

Therapist” under Fed. R. Civ. P. 21.

       The Clerk of Court is directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this



                                          5
       Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 6 of 12




Order. The Court requests that Defendants City of New York and Warden Kisa

Smalls, waive service of summons.

      The Clerk of the Court is directed to mail a copy of this Order and the

complaint to the New York City Law Department at 100 Church Street New

York, New York 10007.

      An “Amended Complaint” form is attached to this Order.

      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith, and therefore IFP status is denied

for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438,

444-45 (1962) (holding that an appellant demonstrates good faith when he

seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: July 22, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge


Sent by First Class Mail to:

Maurice Barnar
NYSID: 08439171L
B&C No. 8951900337
North Infirmary Command
15-00 Hazen Street
East Elmhurst, NY 11370




                                         6
           Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 7 of 12




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 8 of 12




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 9 of 12




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 10 of 12




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 11 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 1:20-cv-03978-KPF Document 12 Filed 07/22/20 Page 12 of 12




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
